On Application for Behearing.
PROVOSTY, J.
The court did not misapprehend defendant’s cause of complaint. Only the court found that defendant was placing himself on evidence which, though incorporated in the transcript,was not attached to any bill of exception, and which, therefore, this court by a well-settled rule could not consider. State v. Carr, 111 La. 716, 35 South. 839, and cases there cited. Counsel assume this evidence to be part of the record, when it is not, and when the situation is just as if the evidence had not been incorporated in the transcript.
The enforcement of this rule was insisted upon in the brief filed in behalf of the prosecution, and the court enforced it. But now, on this application for rehearing, the district attorney, whether with or without the concurrence of the Attorney General the court is not informed, seems to consent that the court take cognizance of this evidence thus improperly brought up. Whether this belated consent could have had any effect, if given before the decision of the case, is a question which need not be considered. Suffice it to say that it comes too late. The-court cannot establish the practice that, after a case has been submitted for decision and correctly decided, it shall be revived by consent and tried a second time in amended, form.
Application denied.